      Case 3:19-cv-02606-B Document 19 Filed 05/18/20              Page 1 of 7 PageID 316



                              IN THE UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION


 NURSERY DECALS AND MORE, INC.,
                                                                Case No. 3:19-cv-02606
                Plaintiff,

 v.
                                                                 JURY TRIAL DEMANDED
 NEAT PRINT, INC.,
                Defendant.


                                       JOINT STATUS REPORT

         Plaintiff Nursery Decals and More, Inc. (“Plaintiff”) and Defendant Neat Print, Inc.

(“Defendant”) (collectively “the Parties”) submit this Joint Status Report pursuant to Federal

Rule of Civil Procedure 26 and the Court’s April 27, 2020 Status Report Order and May 1, 2020

order eliminating the requirement that the Parties meet face-to-face. The Parties met via

videoconference and discussed the requirements of Rule 26 and this Court’s Status Report Order

on May 11, 2020, and jointly submit the following:

1.       A brief statement of the nature of the case, including the contentions of the parties.

         Plaintiff’s Contentions:

         This is a trademark infringement and tortious interference lawsuit brought pursuant to the
         Declaratory Judgment Act, Lanham Act, and Texas state law seeking a declaration that
         Plaintiff’s products do not infringe any federal trademark rights of Defendant, seeking
         cancellation of Defendant’s federal trademark registrations, and seeking actual and
         exemplary damages, injunctive relief, and the recovery of Plaintiff’s reasonable and
         necessary attorneys’ fees and costs of suit.

            •   Defendant has created a business model of applying for and/or obtaining invalid
                trademark registration of generic slogans and popular sayings in American culture
                that constitute informational matter and fail to function as a trademark. Defendant
                then submits “take down notices” against its competitors on numerous marketing
                platforms, including but not limited to Amazon or Etsy, on the basis of purported
Case 3:19-cv-02606-B Document 19 Filed 05/18/20                     Page 2 of 7 PageID 317

          trademark infringement. The intent of such actions is to shut down competition
          and obtain a competitive edge over other t-shirt retailers.

      •   Defendant submitted a take down notice to the online marketplace, Etsy, based on
          its purported trademark rights and claiming trademark infringement by Plaintiff.
          As a result, Plaintiff was issued a “final warning” by Etsy that threatened to shut
          down its entire store front on Etsy. In light of this notice, Plaintiff also pulled
          product from other online marketplaces, such as Amazon, in order to avoid further
          takedown notices that could damage its status on Amazon and other online
          marketplaces where it does business. As a result of Defendant’s actions, Plaintiff
          sustained many thousands of dollars of lost sales immediately prior to Father’s
          Day, one of its larger sales days of the calendar year.

      •   Declaratory Judgment of Non-Infringement pursuant to 15 U.S.C. §§ 1114 and 35
          U.S.C. § 271 that the design, marketing, sale, and offering for sale of its t-shirts
          and other clothing items in the United States bearing the generic slogans “Be Nice to
          Me, My Wife is Pregnant,” “Man Behind the Bump,” “World’s Okayest,” and “You
          Don’t Scare Me,” did not and do not infringe any valid federally registered trademark
          owned by Defendant or constitute unfair competition pursuant to 15 U.S.C. § 1114 and/or
          § 1125 because such purported marks fail to identify Defendant as the source of the
          goods and/or distinguish Defendant’s goods from those of others and, therefore, fail to
          function as a trademark.

      •   Declaratory Judgment of Lack of Secondary Meaning that the design, marketing,
          sale, and offering for sale of its t-shirts and other clothing items in the United States
          bearing the generic slogans “Be Nice to Me, My Wife is Pregnant,” “Man Behind the
          Bump,” “World’s Okayest,” and “You Don’t Scare Me” did not and do not infringe any
          valid federally registered trademark owned by Defendant or constitute unfair competition
          pursuant to 15 U.S.C. § 1114 and/or § 1125 because such purported marks are not
          inherently distinctive and Defendant has not acquired secondary meaning in the marks as
          required to have enforceable trademark rights.

      •   Declaratory Judgment that the phrases “Be Nice to Me, My Wife is Pregnant,”
          “The Man Behind the Bump,” “World’s Okayest,” and “You Don’t Scare Me” are
          common phrases within the American English vernacular that are generic and not
          entitled to trademark protection.

      •   Declaratory Judgment of Invalid Trademark Registration because Defendant cannot
          show sufficient use of the ‘598, ‘597, ‘010, and ‘615 Marks in commerce in International
          Class 25 to act as a source identifier, and therefore is not entitled to any trademark rights,
          including a federal trademark registration, and a declaratory judgment that Defendant
          cannot satisfy the requirements for and is not entitled to federal trademark
          registrations for the ’597, ’598, ’010, and ’615 Marks.

      •   Declaratory Judgment of Fraud on the USPTO because the specimens presented
          by Defendant in registering the ’597, ’598, ’010, and ’615 Marks were not true
          and correct specimen used on or in connection with the covered goods and in
          maintaining that no other person had the right to use the marks in commerce.

      •   Cancellation of Defendant’s federally registered trademarks.
     Case 3:19-cv-02606-B Document 19 Filed 05/18/20               Page 3 of 7 PageID 318



           •    Tortious Interference with Existing Business Relationship because Defendant
                intentionally and willfully interfered with existing business relationships Nursery
                Decals had/has with the online marketplace Etsy, as well as Etsy
                consumers/shoppers, by submitting a takedown notice based on false allegations
                that Nursery Decals was infringing Defendant’s trademarks, with the intent that
                Nursery Decals listings be cancelled or removed, and resulting in Etsy closing
                Nursery Decals’ postings of certain products and threatening a permanent ban
                from the marketplace.

           •    Tortious Interference with Prospective Business Relationship because a
                reasonable probability exists that Plaintiff would have entered into business
                relationships with Amazon and Etsy customers/consumers for the sale of the t-
                shirt designs challenged by Defendant, and Defendant intentionally and willfully
                interfered with prospective business relationships between Plaintiff and Amazon
                and Etsy customers by submitting a takedown notice based on false allegations
                that Plaintiff was infringing Defendant’s trademarks, resulting in significant
                damage to Plaintiff.


        Defendant’s Contentions:

        Defendant contends that its marks are valid and were validly issued. Defendant denies
        any fraud on the USPTO. Defendant contends that Plaintiff’s tortious interference claims
        fail as a matter of law and that Defendant has the absolute legal right to send takedown
        notices unless and until its marks are invalidated.

        Defendant intends to conduct discovery regarding any infringement by Plaintiff and may
        counterclaim.

2.      Any challenge to jurisdiction or venue, including any procedural defects in removal
        if this case was removed.

        Defendant previously filed its Motion to Dismiss or, Alternatively, to Abate, which was
        denied by this Court in an order dated April 10, 2020. Defendant subsequently included
        its same challenges in its Answer, filed April 24, 2020.


3.      Any pending motions.

        None.

4.      Any matters that require a conference with the Court.

        None.


5.      Likelihood that other parties will be joined or the pleadings amended.
     Case 3:19-cv-02606-B Document 19 Filed 05/18/20                 Page 4 of 7 PageID 319



        The Parties do not anticipate joining any additional parties or amending pleadings at this
        time.


6.      (a)    An estimate of the time needed for discovery, with reasons.

               See the Parties proposed Scheduling Order, attached hereto as Exhibit A.

        The Parties further state that the proposed Scheduling Order is being submitted with the
        understanding that Court practice will be returning to normal by late June or early July.
        The Parties have not factored additional shutdowns into their Scheduling Order. Counsel
        for Defendant is considered high risk for COVID-19. The parties reserve the right to
        seek amendments to the Scheduling Order if there is a spike in infections or further
        shutdowns that render amendment necessary.

        (b)    A specification of the subjects on which discovery may be needed; and

        Plaintiff anticipates conducting discovery into documents and information related to
        Defendant’s use in commerce of all marks for which it has submitted federal trademark
        applications and/or obtained federal trademark registration, including but not limited to
        the exact nature of such use and all online or physical storefronts where such use has
        occurred; all procedural histories for those applications/registrations including any
        investigation into prior use of the phrases by third-parties as generic t-shirt slogans before
        or at the time Defendant submitted its applications; any challenges to those
        applications/registrations; all takedown notices submitted by Defendant related to any
        federally registered trademark; Defendant’s efforts to promote and defend its trademarks;
        third party discovery of online marketplaces regarding account status and lost sales; and
        invoices and other documentation showing the purchase and use of hang tags as shown in
        Defendant’s specimen to the USPTO.

        Defendant anticipates conducting discovery into documents and information related to
        Plaintiff’s use of same or similar marks in commerce. Defendant anticipates conducting
        discovery into documents and information related to Plaintiff’s claims.

        (c)    Whether discovery should be conducted in phases or be limited to or focused
               upon issues.

        The Parties currently do not believe that discovery should be conducted in phases or
        otherwise limited apart from what is discoverable under the applicable federal rules.

7.      Any issues related to disclosure or discovery of electronically stored information,
        including the form or forms (e.g. TIF, PDF, or native; with or without metadata;
        searchable or not) in which it should be produced.

        The Parties currently do not anticipate any issues related to the disclosure or discovery of
        ESI but will agree to enter into an ESI order should such issues arise.
      Case 3:19-cv-02606-B Document 19 Filed 05/18/20               Page 5 of 7 PageID 320

8.       Any issues relating to claims of privilege or of protection as trial-preparation
         material, including whether the parties agree on a procedure to assert such claims
         after production (if the parties have any related agreement, they should submit a
         proposed joint order to the Court reflecting the agreement).

         The Parties will prepare and file with the Court a proposed Agreed Protective Order.

9.       What changes, if any, should be made in the limitations on discovery imposed under
         the Federal Rules of Civil Procedure or by local rules, and what other limitations
         should be imposed.

         The Parties currently do not believe that discovery should be otherwise limited apart from
         what is discoverable under the applicable federal rules.

10.      Any other orders that should be entered by the Court under Rule 26(c) or Rule
         16(b) and (c).

         None at this time.


11.      Proposed deadlines with specific dates that limit the time to (a) join other parties
         and amend the pleadings; (b) file motions, including summary judgment and other
         dispositive motions; (c) complete discovery; (d) designate expert witnesses and make
         the expert disclosures required by Rule 26(a)(2); and (e) file expert reports.

         See the Parties proposed Scheduling Order, attached hereto as Exhibit A.

         The Parties further state that the proposed Scheduling Order is being submitted with the
         understanding that Court practice will be returning to normal by late June or early July.
         The Parties have not factored additional shutdowns into their Scheduling Order. Counsel
         for Defendant is considered high risk for COVID-19. The parties reserve the right to
         seek amendments to the Scheduling Order if there is a spike in infections or further
         shutdowns that render amendment necessary.


12.      A proposed trial date agreed to by the parties, estimated length of trial, and whether
         a jury has been demanded.

         See the Parties proposed Scheduling Order, attached hereto as Exhibit A requesting trial
         in August 2021. The Parties anticipate a one-week trial and a jury has been demanded.



13.      Whether the parties will consent to trial (jury or non-jury) before a United States
         Magistrate Judge per 28 U.S.C. § 636(c).

         One (1) or more of the Parties will not consent to trial before a United States Magistrate
         Judge.
      Case 3:19-cv-02606-B Document 19 Filed 05/18/20               Page 6 of 7 PageID 321



14.      Progress made toward settlement, and the present status of settlement negotiations
         (This must be a detailed report. Do not submit a generic recitation that settlement
         was discussed but was unsuccessful).

         The Parties previously discussed settlement and reached a tentative agreement. However,
         disagreements regarding the final documents caused such settlement to fail. The parties
         are resuming negotiations based thereupon.


15.      What form of alternative dispute resolution (e.g., mediation, arbitration) would be
         most appropriate for resolving this case and when it would be most effective; and

         The Parties are willing to participate in mediation of this matter once discovery has been
         completed.


16.      Any other matters relevant to the status and disposition of this case.

         None at this time.

                                   (SIGNATURE PAGE ATTACHED)
   Case 3:19-cv-02606-B Document 19 Filed 05/18/20           Page 7 of 7 PageID 322




                   PLAINTIFF                                 DEFENDANT



/s/ Darin M. Klemchuk                        /s/ Dennis S. Holmgren
Signature of Plaintiff’s Counsel             Signature of Defendant’s Counsel



Darin M. Klemchuk                            Dennis S. Holmgren
Representing Nursery Decals and More, Inc.   Representing Neat Print, Inc.
Printed Name of Plaintiff’s Counsel          Printed Name of Defendant’s Counsel
and Party Represented                        and Party Represented

Dated: May 18, 2020                          Dated: May 18, 2020
